Exhibit 10.4




THE OFFER AND SALE OF THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE
OF THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE
DISPOSED OF (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR
IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND IN EACH CASE IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE
SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY AND ITS TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144
UNDER THE SECURITIES ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES; PROVIDED THAT IN CONNECTION WITH ANY
FORECLOSURE OR TRANSFER OF THE SECURITIES, THE TRANSFEROR SHALL COMPLY WITH THE
PROVISIONS HEREIN, IN THE SECURITIES PURCHASE AGREEMENT AND THE REGISTRATION
RIGHTS AGREEMENT, AND UPON FORECLOSURE OR TRANSFER OF THE SECURITIES, SUCH
FORECLOSING PERSON OR TRANSFEREE SHALL COMPLY WITH ALL PROVISIONS CONTAINED
HEREIN, IN THE SECURITIES PURCHASE AGREEMENT AND THE REGISTRATION RIGHTS
AGREEMENT.


ALPINE IMMUNE SCIENCES, INC.
PREFUNDED WARRANT TO PURCHASE COMMON STOCK
 
        
Number of Shares: [            ]

(subject to adjustment)
    
Warrant No. PF2020-[ ]    Original Issue Date: July [28], 2020
Alpine Immune Sciences, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, [    ] or its registered assigns (the
“Holder”), is entitled, subject to the terms set forth below, to purchase from
the Company up to a total of [    ] shares of common stock, $0.001 par value per
share (the “Common Stock”), of the Company (each such share, a “Warrant Share”
and all such shares, the “Warrant Shares”) at an exercise price per share equal
to $0.001 per share (as adjusted from time to time as provided in Section 9
herein, the “Exercise Price”), upon surrender of this Warrant to Purchase Common
Stock (including any Warrants to Purchase Common Stock issued in exchange,
transfer or replacement hereof, the “Warrant”) at any time and from time to time
on or after the date hereof (the “Original Issue Date”), subject to the
following terms and conditions:
This Warrant is one of a series of similar warrants issued pursuant to that
certain Securities Purchase Agreement, dated July 24, 2020, by and among the
Company and the Purchasers identified therein (the “Purchase Agreement”). All
such Warrants are referred to herein, collectively, as the “Warrants.”
1. Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Purchase Agreement. For purposes of this Warrant, the
following terms shall have the following meanings:




--------------------------------------------------------------------------------







(c) “Closing Sale Price” means, for any security as of any date, the last trade
price for such security on the Principal Trading Market for such security, as
reported by Bloomberg Financial Markets, or, if such Principal Trading Market
begins to operate on an extended hours basis and does not designate the last
trade price, then the last trade price of such security prior to 4:00 P.M., New
York City time, as reported by Bloomberg Financial Markets, or if the foregoing
do not apply, the last trade price of such security in the over-the-counter
market on the electronic bulletin board for such security as reported by
Bloomberg Financial Markets, or, if no last trade price is reported for such
security by Bloomberg Financial Markets, the average of the bid prices, or the
ask prices, respectively, of any market makers for such security as reported in
the "pink sheets" by Pink Sheets LLC. If the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Sale Price of such security on such date shall be the fair market
value as determined by the Board of Directors using its good faith judgment. The
Board of Directors’ determination shall be binding upon all parties absent
demonstrable error. All such determinations shall be appropriately adjusted for
any stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.
2. Registration of Warrants. The Company shall register ownership of this
Warrant, upon records to be maintained by or on behalf of the Company for that
purpose (the “Warrant Register”), in the name of the record Holder (which shall
include the initial Holder or, as the case may be, any registered assignee to
which this Warrant is permissibly assigned hereunder) from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
3. Registration of Transfers. Subject to the restrictions on transfer set forth
in Section 4.1 of the Purchase Agreement and compliance with all applicable
securities laws, the Company shall register the transfer of all or any portion
of this Warrant in the Warrant Register, upon surrender of this Warrant, with
the Form of Assignment attached as Schedule 2 hereto duly completed and signed,
to the Company’s transfer agent or to the Company at its address specified in
the Purchase Agreement and (x) delivery, at the request of the Company, of an
opinion of counsel reasonably satisfactory to the Company to the effect that the
transfer of such portion of this Warrant may be made pursuant to an available
exemption from the registration requirements of the Securities Act and all
applicable state securities or blue sky laws and (y) delivery by the transferee
of a written statement to the Company certifying that the transferee is an
“accredited investor” as defined in Rule 501(a) under the Securities Act and
making the representations and certifications set forth in Section 3.2 of the
Purchase Agreement, to the Company at its address specified in the Purchase
Agreement. Upon any such registration or transfer, a new warrant to purchase
Common Stock in substantially the form of this Warrant (any such new warrant, a
“New Warrant”) evidencing the portion of this Warrant so transferred shall be
issued to the transferee, and a New Warrant evidencing the remaining portion of
this Warrant not so transferred, if any, shall be issued to the transferring
Holder. The acceptance of the New Warrant by the transferee thereof shall be
deemed the acceptance by such transferee of all of the rights and obligations in
respect of the New Warrant that the Holder has in respect of this Warrant. The
Company shall prepare, issue and deliver at the Company’s own expense any New
Warrant under this Section 3. Until due presentment for registration of
transfer, the Company may treat the registered Holder hereof as the owner and
holder for all purposes, and the Company shall not be affected by any notice to
the contrary.
4. Exercise and Duration of Warrants.
(a) All or any part of this Warrant shall be exercisable by the registered
Holder in any manner permitted by this Warrant at any time and from time to time
on or after the Original Issue Date.
(b) The Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached as Schedule 1 hereto (the “Exercise
Notice”), completed and duly signed, and (ii) payment of the Exercise Price for
the number of Warrant Shares as to which this Warrant is being exercised (which
may take the form of a “cashless exercise” if so indicated in the Exercise
Notice pursuant to Section 10 below), and the date on which the last of such
items is delivered to the Company (as determined in accordance with the notice
provisions hereof) is an “Exercise Date.” Within two (2) days following the
delivery of the Exercise Notice




--------------------------------------------------------------------------------







(the “Payment Deadline”), the Holder shall make payment with respect to the
Exercise Price for the number of Warrant Shares as to which this Warrant is
being exercised; provided that the Company’s obligations to deliver such Warrant
Shares shall be delayed on a day-for-day basis each day after the Payment
Deadline such payment of the Exercise Price is not paid. The delivery by (or on
behalf of) the Holder of the Exercise Notice and the applicable Exercise Price
as provided above shall constitute the Holder’s certification to the Company
that its representations contained in Sections 3.2(b), (c) and (d) of the
Purchase Agreement are true and correct as of the Exercise Date as if remade in
their entirety (or, in the case of any transferee Holder that is not a party to
the Purchase Agreement, such transferee Holder’s certification to the Company
that such representations are true and correct as to such transferee Holder as
of the Exercise Date). The Holder shall not be required to physically surrender
this Warrant to the Company until the Holder has purchased all of the Warrant
Shares available hereunder and the Warrant has been exercised in full, in which
case, the Holder shall surrender this Warrant to the Company for cancellation
within three (3) Trading Days of the date the final Exercise Notice is delivered
to the Company. Execution and delivery of the Exercise Notice shall have the
same effect as cancellation of the original Warrant and issuance of a New
Warrant evidencing the right to purchase the remaining number of Warrant Shares,
if any. The aggregate exercise price of this Warrant, except for the Exercise
Price, was pre-funded to the Company on or before the Original Issue Date, and
consequently no additional consideration (other than the Exercise Price) shall
be required to be paid by the Holder to effect any exercise of this Warrant. The
Holder shall not be entitled to the return or refund of all, or any portion, of
such pre-funded exercise price under any circumstance or for any reason
whatsoever.
5. Delivery of Warrant Shares.
(a) Subject to Section 4(b), upon exercise of this Warrant, the Company shall
promptly (but no later than three (3) Trading Days after the Exercise Date (or
four (4) Trading Days after the Exercise Date if the last of the Exercise
Notice, the Exercise Price (if applicable) and opinion of counsel referred to
below in this Section 5(a) (if applicable) is delivered after 5:00 P.M., New
York City time, on the Exercise Date) or as soon as reasonably practicable in
the event that a certificate is requested (such time, the “Delivery Deadline”))
issue or cause to be issued and cause to be delivered to or upon the written
order of the Holder and in such name or names as the Holder may designate
(provided that, if the Registration Statement is not effective and the Holder
directs the Company to deliver a certificate for the Warrant Shares in a name
other than that of the Holder or an Affiliate of the Holder, it shall deliver to
the Company on the Exercise Date an opinion of counsel reasonably satisfactory
to the Company to the effect that the issuance of such Warrant Shares in such
other name may be made pursuant to an available exemption from the registration
requirements of the Securities Act and all applicable state securities or blue
sky laws), (i) an electronic delivery of the Warrant Shares to the Holder’s
account at the Depository Trust Company (“DTC”) or a similar organization, or
(ii) if requested by the Holder, a certificate for the Warrant Shares issuable
upon such exercise, free of restrictive legends, unless in the case of clause
(i) and (ii) a registration statement covering the resale of the Warrant Shares
and naming the Holder as a selling stockholder thereunder is not then effective
or the Warrant Shares are not freely transferable without volume and manner of
sale restrictions pursuant to Rule 144 under the Securities Act, in which case
such Holder shall receive a book-entry notation for the Warrant Shares issuable
upon such exercise with appropriate restrictive legends. The Holder, or any
Person permissibly so designated by the Holder to receive Warrant Shares, shall
be deemed to have become the holder of record of such Warrant Shares as of the
Exercise Date. If the Warrant Shares are to be issued free of all restrictive
legends, the Company shall, upon the written request of the Holder, use its
commercially reasonable efforts to deliver, or cause to be delivered, Warrant
Shares hereunder electronically through DTC or another established clearing
corporation performing similar functions, if available; provided, that, the
Company may, but will not be required to, change its transfer agent if its
current transfer agent cannot deliver Warrant Shares electronically through such
a clearing corporation.
(b) To the extent permitted by law and subject to Section 5(c), the Company’s
obligations to issue and deliver Warrant Shares in accordance with and subject
to the terms hereof (including the limitations set forth in Section 12 below)
are absolute and unconditional, irrespective of any action or inaction by the
Holder to enforce the same, any waiver or consent with respect to any provision
hereof, the recovery of any judgment




--------------------------------------------------------------------------------







against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance that might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Warrant Shares. Subject to Section 5(c), nothing herein shall limit the Holder’s
right to pursue any other remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver the
Warrant Shares upon exercise of the Warrant as required pursuant to the terms
hereof.
(c) If by the close of the third (3rd) Trading Day after the Exercise Date, the
Company fails to deliver to the Holder a certificate representing the required
number of Warrant Shares in the manner required pursuant to Section 5(a) or
fails to credit the Holder’s balance account with DTC for such number of Warrant
Shares to which the Holder is entitled, and if after such third (3rd) Trading
Day and prior to the receipt of such Warrant Shares, the Holder purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Warrant Shares which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall,
within three (3) Trading Days after the Holder’s request and in the Holder’s
sole discretion, either (1) pay in cash to the Holder an amount equal to the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased, at which point the Company’s obligation to
deliver such certificate (and to issue such Warrant Shares) shall terminate or
(2) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Warrant Shares and pay cash to the Holder in an
amount equal to the excess (if any) of Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased in
the Buy-In over the product of (A) the number of shares of Common Stock
purchased in the Buy-In, times (B) the Closing Sale Price of a share of Common
Stock on the Exercise Date.
6. Charges, Taxes and Expenses. Issuance and delivery of the Warrant Shares upon
exercise of this Warrant shall be made without charge to the Holder for any
issue or transfer tax, transfer agent fee or other incidental tax or expense
(excluding any applicable stamp duties) in respect of the issuance of the
Warrant Shares, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax that
may be payable in respect of any transfer involved in the registration of
Warrant Shares or the Warrants in a name other than that of the Holder or an
Affiliate thereof. The Holder shall be responsible for all other tax liability
that may arise as a result of holding or transferring this Warrant or receiving
Warrant Shares upon exercise hereof.
7. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction (in such case)
and, in each case, a customary and reasonable indemnity and surety bond, if
requested by the Company. Applicants for a New Warrant under such circumstances
shall also comply with such other reasonable regulations and procedures and pay
such other reasonable third-party costs as the Company may prescribe. If a New
Warrant is requested as a result of a mutilation of this Warrant, then the
Holder shall deliver such mutilated Warrant to the Company as a condition
precedent to the Company’s obligation to issue the New Warrant.
8. Reservation of Warrant Shares. The Company covenants that it will, at all
times while this Warrant is outstanding, reserve and keep available out of the
aggregate of its authorized but unissued and otherwise unreserved Common Stock,
solely for the purpose of enabling it to issue Warrant Shares upon exercise of
this Warrant as herein provided, the number of Warrant Shares that are initially
issuable and deliverable upon the exercise of this entire Warrant, free from
preemptive rights or any other contingent purchase rights of persons other than
the Holder (taking into account the adjustments and restrictions of Section 9).
The Company covenants that all Warrant Shares so issuable and deliverable shall,
upon issuance and the payment of the applicable Exercise Price (or upon a
“cashless exercise” pursuant to Section 10) in accordance with the terms hereof,
be duly and validly authorized, issued and fully paid and non-assessable. The
Company will take all commercially reasonable actions as may be reasonably
necessary to assure that such shares of Common Stock




--------------------------------------------------------------------------------







may be issued as provided herein without violation of any applicable law or
regulation, or of any requirements of any securities exchange or automated
quotation system upon which the Common Stock may be listed. The Company further
covenants that it will not, without the prior written consent of the Holder,
take any actions to increase the par value of the Common Stock at any time while
this Warrant is outstanding.
9. Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 9.
(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides its outstanding shares of Common Stock into a larger
number of shares, or (iii) combines its outstanding shares of Common Stock into
a smaller number of shares, then in each such case, the Exercise Price shall be
multiplied by a fraction, the numerator of which shall be the number of shares
of Common Stock outstanding immediately before such event and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
after such event. Any adjustment made pursuant to clause (i) of this paragraph
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.
(b) Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, distributes to all holders of Common Stock for no consideration
(i) evidences of its indebtedness, (ii) any security (other than a distribution
of Common Stock covered by the preceding paragraph), (iii) rights or warrants to
subscribe for or purchase any security, or (iv)  any other asset (in each case,
“Distributed Property”), then, upon any exercise of this Warrant that occurs
after the record date fixed for determination of stockholders entitled to
receive such distribution, the Holder shall be entitled to receive, in addition
to the Warrant Shares otherwise issuable upon such exercise (if applicable), the
Distributed Property that such Holder would have been entitled to receive in
respect of such number of Warrant Shares had the Holder been the record holder
of such Warrant Shares immediately prior to such record date without regard to
any limitation on exercise contained therein. Notwithstanding anything herein to
the contrary, the foregoing provisions in this Section 9(b) shall not apply to,
or be triggered by, any rights issued by the Company (either separately or that
attach to any securities of the Company) in connection with any stockholders
rights agreement, poison pill or other similar anti-takeover provision under the
Company’s certificate of incorporation, bylaws or other documents.
(c) Fundamental Transactions. If, at any time while this Warrant is outstanding,
the Company effects a “Fundamental Transaction” (to be defined as (i) any merger
or consolidation of the Company with or into another Person, (ii) any sale of
all or substantially all of the Company’s and its subsidiaries’ assets, taken as
a whole, (iii) any reclassification of the Common Stock (other than a change to
par value, or from par value to no par value or changes resulting from a
combination or subdivision), or (iv) any statutory exchange of the outstanding
shares of Common Stock, as a result of which, the holders of the Common Stock
would be entitled to receive, or their Common Stock would be converted into, or
exchanged for, shares, stock, other securities, or other property or assets
(including cash or any combination thereof), then, to the extent then permitted
under applicable laws, rules and regulations (including the rules of the Nasdaq
Stock Market or any exchange on which the Common Stock is then listed), upon any
subsequent exercise of this Warrant, the Holder shall have the right to receive,
for each Warrant Share that would have been issuable upon such exercise
immediately prior to the occurrence of such Fundamental Transaction, the same
kind and amount of securities, cash, assets or property as it would have been
entitled to receive upon the occurrence of such Fundamental Transaction if it
had been, immediately prior to such Fundamental Transaction, the holder of the
number of Warrant Shares then issuable upon exercise in full of this Warrant
without regard to any limitations on exercise contained herein (the “Alternate
Consideration”), and after receipt of such Alternate Consideration, the
obligations of the Company, surviving entity or corporation purchasing or
otherwise acquiring such assets or other appropriate corporation or Person shall
be deemed satisfied in full and this Warrant terminated with respect to the
portion so exercised. The Company shall not effect any such Fundamental
Transaction unless prior to or simultaneously with the consummation thereof, any
successor to the Company, surviving entity or the corporation purchasing




--------------------------------------------------------------------------------







or otherwise acquiring such assets or other appropriate corporation or Person
shall assume the obligation to deliver to the Holder, such Alternate
Consideration as, in accordance with the foregoing provisions, the Holder may be
entitled to receive, and the other obligations under this Warrant. The
provisions of this Section 9(c) shall similarly apply to subsequent transactions
analogous of a Fundamental Transaction type.
(d) Number of Warrant Shares. Simultaneously with any adjustment to the Exercise
Price pursuant to Section 9, the number of Warrant Shares that may be purchased
upon exercise of this Warrant shall be increased or decreased proportionately,
so that after such adjustment the aggregate Exercise Price payable hereunder for
the increased or decreased number of Warrant Shares shall be the same as the
aggregate Exercise Price in effect immediately prior to such adjustment.
(e) Calculations. All calculations under this Section 9 shall be rounded down to
the nearest whole cent or the nearest whole share, as applicable.
(f) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will, at the written request of the
Holder, promptly compute such adjustment, in good faith, in accordance with the
terms of this Warrant and prepare a certificate setting forth such adjustment,
including a statement of the adjusted Exercise Price and adjusted number or type
of Warrant Shares or other securities issuable upon exercise of this Warrant (as
applicable), describing the transactions giving rise to such adjustments and
showing in detail the facts upon which such adjustment is based. Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Holder and to the Company’s transfer agent.
(g) Notice of Corporate Events. If, while this Warrant is outstanding, the
Company (i) declares a dividend or any other distribution of cash, securities or
other property in respect of its Common Stock, including, without limitation,
any granting of rights or warrants to subscribe for or purchase any capital
stock of the Company, (ii)  enters into any agreement contemplating or solicits
stockholder approval for any Fundamental Transaction or (iii) authorizes the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then, except if such notice and the contents thereof shall be deemed to
constitute material non-public information, the Company shall deliver to the
Holder a notice of such transaction at least five (5) Trading Days prior to the
applicable record or effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction;
provided, however, that the failure to deliver such notice or any defect therein
shall not affect the validity of the corporate action required to be described
in such notice. In addition, if while this Warrant is outstanding, the Company
authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for any Fundamental Transaction contemplated by
Section 9(c), the Company shall deliver to the Holder a notice of such
Fundamental Transaction at least fifteen (15) days prior to the date such
Fundamental Transaction is consummated. Holder agrees to maintain any
information disclosed pursuant to this Section 9(g) in confidence until such
information is publicly available, and shall comply with applicable law with
respect to trading in the Company’s securities following receipt any such
information.
10. Payment of Exercise Price. The Holder shall pay the Exercise Price in
immediately available funds by wire transfer to an account designated by the
Company; provided, however, that if, on any Exercise Date either (i) there is
not an effective Registration Statement (as defined in that certain Registration
Rights Agreement, of even date herewith, by and among the Company and the
several Purchasers signatory thereto) registering, or no current prospectus
available for, the resale of the Warrant Shares by the Holder or (ii) upon the
Holder’s election, the Holder may, in its sole discretion, satisfy its
obligation to pay the Exercise Price through a “cashless exercise”, in which
event the Company shall issue to the Holder the number of Warrant Shares in an
exchange of securities effected pursuant to Section 3(a)(9) of the Securities
Act, as determined as follows:
X = Y [(A-B)/A]
where:




--------------------------------------------------------------------------------







“X” equals the number of Warrant Shares to be issued to the Holder;
“Y” equals the total number of Warrant Shares with respect to which this Warrant
is then being exercised;
“A” equals the Closing Sale Price of the shares of Common Stock (as reported by
Bloomberg Financial Markets) as of the Trading Day on the date immediately
preceding the Exercise Date (the “Fair Market Value”); and
“B” equals the Exercise Price then in effect for the applicable Warrant Shares
at the time of such exercise.
For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a “cashless
exercise” transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Purchase Agreement
(provided that the Commission continues to take the position that such treatment
is proper at the time of such exercise).
11. Company-Elected Conversion. The Company shall provide to the Holder prompt
written notice if after the Original Issue Date the Company is unable to issue
the Warrant Shares without restrictive legend, because the Commission has issued
a stop order with respect to, or the Commission or Company has otherwise
suspended or withdrawn, a Registration Statement covering the resale of the
Warrant Shares, either temporarily or permanently, or otherwise (each a
“Restrictive Legend Event”). To the extent that (A) a Restrictive Legend Event
occurs, (B) at such time the Warrant Shares would be saleable under Rule 144
without compliance with the manner of sale or volume restrictions, (C) the
Company has delivered the notice described in the immediately preceding
sentence, and (D) the Holder attempts to exercise the Warrant after receipt of
such notice by paying cash, the Company shall (i) if the Fair Market Value (as
calculated above) of the Warrant Shares is greater than the Exercise Price,
provide written notice to the Holder that the Company will deliver that number
of Warrant Shares to the Holder as should be delivered in a cashless exercise in
accordance with Section 10, and return to the Holder all consideration paid to
the Company in connection with the Holder’s attempted exercise of this Warrant
(a “Company-Elected Conversion”), or (ii) at the election of the Holder to be
given within five (5) days of receipt of notice of a Company-Elected Conversion,
the Holder shall be entitled to rescind the previously submitted Exercise Notice
and the Company shall return all consideration paid by Holder for such Warrant
Shares upon such rescission.
12. Limitations on Exercise.
(a) Notwithstanding anything to the contrary herein, the Company shall not
effect any exercise of this Warrant, and the holder shall not be entitled to
exercise this Warrant for a number of Warrant Shares in excess of that number of
Warrant Shares which, upon giving effect or immediately prior to such exercise,
would cause (i) the aggregate number of shares of Common Stock beneficially
owned by the Holder, its Affiliates and any Persons who are members of a Section
13(d) group with such Holder or its Affiliates to exceed 9.99% (the “Maximum
Percentage”) of the total number of issued and outstanding shares of Common
Stock of the Company following such exercise, or (ii) the combined voting power
of the securities of the Company beneficially owned by the Holder and its
Affiliates and any other Persons who are members of a Section 13(d) group with
such Holder or its Affiliates to exceed the Maximum Percentage of the combined
voting power of all of the securities of the Company then outstanding following
such exercise. For purposes of this paragraph, beneficial ownership and whether
a holder is a member of a Section 13(d) group shall be calculated and determined
in accordance with Section 13(d) of the Exchange Act and the rules promulgated
thereunder. For purposes of this Warrant, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as the case may be,
filed with the Commission




--------------------------------------------------------------------------------







prior to the date hereof, (y) a more recent public announcement by the Company
or (z) any other notice by the Company or the Transfer Agent setting forth the
number of shares of Common Stock outstanding. Upon the written request of the
Holder, the Company shall within three (3) Trading Days confirm in writing or by
electronic mail to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder since the date as of which
such number of outstanding shares of Common Stock was reported. By written
notice to the Company, the Holder may from time to time increase or decrease the
Maximum Percentage to any other percentage specified not in excess of 19.99%
specified in such notice; provided that any such increase will not be effective
until the sixty-first (61st) day after such notice is delivered to the Company.
For purposes of this Section 12(a), the aggregate number of shares of Common
Stock or voting securities beneficially owned by the Holder and its Affiliates
and any other Persons who are members of a Section 13(d) group with such Holder
or its Affiliates shall include the shares of Common Stock issuable upon (x) the
exercise of this Warrant with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon exercise of the remaining unexercised and non-cancelled portion of this
Warrant by the Holder and (y) the exercise or conversion of the unexercised,
non-converted or non-cancelled portion of any other securities of the Company
that do not have voting power (including without limitation any securities of
the Company which would entitle the holder thereof to acquire at any time Common
Stock, including without limitation any debt, preferred stock, right, option,
warrant or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock), is subject to a limitation on conversion or exercise analogous to the
limitation contained herein and is beneficially owned by the Holder or any of
its Affiliates and other Persons who are members of a Section 13(d) group with
such Holder or its Affiliates.
(b) This Section 12 shall not restrict the number of shares of Common Stock
which a Holder may receive or beneficially own in order to determine the amount
of securities or other consideration that such Holder may receive in the event
of a Fundamental Transaction as contemplated in Section 9(c) of this Warrant.
13. No Fractional Shares. No fractional Warrant Shares will be issued in
connection with any exercise of this Warrant. In lieu of any fractional shares
that would otherwise be issuable, the number of Warrant Shares to be issued
shall be rounded down to the next whole number and the Company shall pay the
Holder in cash the fair market value (based on the Closing Sale Price) for any
such fractional shares.
14. Notices. Any and all notices or other communications or deliveries hereunder
(including, without limitation, any Exercise Notice) shall be in writing and
shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile or
confirmed e-mail at the facsimile number or e-mail address specified in the
Purchase Agreement prior to 5:30 P.M., New York City time, on a Trading Day,
(ii) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile or confirmed e-mail at the facsimile
number or e-mail address specified in the Purchase Agreement on a day that is
not a Trading Day or later than 5:30 P.M., New York City time, on any Trading
Day, (iii) the Trading Day following the date of mailing, if sent by nationally
recognized overnight courier service specifying next business day delivery, and
(iv) upon actual receipt by the Person to whom such notice is required to be
given, if by hand delivery. The address and facsimile number of a Person for
such notices or communications shall be as set forth in the Purchase Agreement
unless changed by such Person by two (2) Trading Days’ prior written notice to
the other Persons in accordance with this Section 14.
15. Warrant Agent. The Company shall initially serve as warrant agent under this
Warrant. Upon fifteen (15) days’ notice to the Holder, the Company may appoint a
new warrant agent. Any corporation into which the Company or any new warrant
agent may be merged or any corporation resulting from any consolidation to which
the Company or any new warrant agent shall be a party or any corporation to
which the Company




--------------------------------------------------------------------------------







or any new warrant agent transfers substantially all of its corporate trust or
stockholders services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder’s last address as shown on
the Warrant Register.
16. Miscellaneous.
(a) No Rights as a Stockholder. The Holder, solely in such Person’s capacity as
a holder of this Warrant, shall not be entitled to vote or receive dividends or
be deemed the holder of share capital of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person’s capacity as the Holder of this Warrant, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, amalgamation, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (except upon
exercise of this Warrant or otherwise) or as a stockholder of the Company,
whether such liabilities are asserted by the Company or by creditors of the
Company.
(b) Authorized Shares. (i) Except and to the extent as waived or consented to by
the Holder, the Company shall not by any action, including, without limitation,
amending its certificate or articles of incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of Holder as set forth in this Warrant against impairment. Without
limiting the generality of the foregoing, the Company will (a) not increase the
par value of any Warrant Shares above the amount payable therefor upon such
exercise immediately prior to such increase in par value, (b) take all such
action as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and non-assessable Warrant Shares upon the exercise
of this Warrant, and (c) use commercially reasonable efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Warrant.
(ii) Before taking any action which would result in an adjustment in the number
of Warrant Shares for which this Warrant is exercisable or in the Exercise
Price, the Company shall obtain all such authorizations or exemptions thereof,
or consents thereto, as may be necessary from any public regulatory body or
bodies having jurisdiction thereof.
(c) Successors and Assigns. Subject to the restrictions on transfer set forth in
this Warrant and in Section 4.1 of the Purchase Agreement, and compliance with
applicable securities laws, this Warrant may be assigned by the Holder. This
Warrant may not be assigned by the Company without the written consent of the
Holder, except to a successor in the event of a Fundamental Transaction. This
Warrant shall be binding on and inure to the benefit of the Company and the
Holder and their respective successors and permitted assigns. Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant. This Warrant may be amended only
in writing signed by the Company and the Holder, or their successors and
assigns.
(d) Amendment and Waiver. Except as otherwise provided herein and subject to the
restrictions set forth in the last sentence of Section 6.4 of the Purchase
Agreement, the provisions of the Warrants may be amended and the Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, only if the Company has obtained the written consent of the
Holder.




--------------------------------------------------------------------------------







(e) Acceptance. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.
(f) Governing Law; Jurisdiction. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH OF THE
COMPANY AND THE HOLDER HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS),
AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT. EACH OF THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED
MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PERSON AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THE PURCHASE AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. EACH OF THE COMPANY AND THE
HOLDER HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.
(g) Headings. The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.
(h) Severability. In case any one or more of the provisions of this Warrant
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby, and the Company and the Holder will
attempt in good faith to agree upon a valid and enforceable provision which
shall be a commercially reasonable substitute therefor, and upon so agreeing,
shall incorporate such substitute provision in this Warrant.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 
 
 
 
ALPINE IMMUNE SCIENCES INC.
 
 
By:
 
 
Name:
 
 
Title:
 
 









--------------------------------------------------------------------------------






SCHEDULE 1
FORM OF EXERCISE NOTICE
[To be executed by the Holder to purchase shares of Common Stock under the
Warrant]
Ladies and Gentlemen:
(1) The undersigned is the Holder of Warrant No. __ (the “Warrant”) issued by
Alpine Immune Sciences, Inc., a Delaware corporation (the “Company”).
Capitalized terms used herein and not otherwise defined herein have the
respective meanings set forth in the Warrant.
(2) The undersigned hereby exercises its right to purchase           Warrant
Shares pursuant to the Warrant.
(3) The Holder intends that payment of the Exercise Price shall be made as
(check one):
 
 
☐
Cash Exercise

 
 
☐
“Cashless Exercise” under Section 10 of the Warrant

(4) If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$             in immediately available funds to the Company in accordance with
the terms of the Warrant.
(5) Pursuant to this Exercise Notice, the Company shall deliver to the Holder
Warrant Shares determined in accordance with the terms of the Warrant.
(6) By its delivery of this Exercise Notice, the undersigned represents and
warrants to the Company that in giving effect to the exercise evidenced hereby
the Holder will not beneficially own in excess of the number of shares of Common
Stock (as determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended) permitted to be owned under Section 12(a) of the
Warrant to which this notice relates.
 
(7)    By its delivery of this Exercise Notice and pursuant to Section 4(b) of
the Warrant, the undersigned certifies to the Company that its representations
contained in Sections 3.2(b), (c) and (d) of the Purchase Agreement are true and
correct as of the date hereof as if remade in their entirety (or, in the case of
any transferee Holder that is not a party to the Purchase Agreement, such
transferee Holder’s certification to the Company that such representations are
true and correct as to such transferee Holder as of the date hereof).
 
 
 
Dated:
 
 
 
 
Name of Holder:
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)






--------------------------------------------------------------------------------




SCHEDULE 2


FORM OF ASSIGNMENT
 
[To be completed and executed by the Holder only upon transfer of the Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                             (the “Transferee”) the right represented by the
within Warrant to purchase                  shares of Common Stock of Alpine
Immune Sciences, Inc. (the “Company”) to which the within Warrant relates and
appoints                             attorney to transfer said right on the
books of the Company with full power of substitution in the premises. In
connection therewith, the undersigned represents, warrants, covenants and agrees
to and with the Company that:


(a)
the offer and sale of the Warrant contemplated hereby is being made in
compliance with Section 4(a)(1) of the United States Securities Act of 1933, as
amended (the “Securities Act”) or another valid exemption from the registration
requirements of Section 5 of the Securities Act and in compliance with all
applicable securities laws of the states of the United States;

(b)
the undersigned has not offered to sell the Warrant by any form of general
solicitation or general advertising, including, but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, and
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising;

(c)
the undersigned has read the Transferee’s investment letter included herewith,
and to its actual knowledge, the statements made therein are true and correct;
and

(d)
the undersigned understands that the Company may condition the transfer of the
Warrant contemplated hereby upon the delivery to the Company by the undersigned
or the Transferee, as the case may be, of a written opinion of counsel (which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions) to the effect that such transfer may be made without
registration under the Securities Act and under applicable securities laws of
the states of the United States.





 

--------------------------------------------------------------------------------



Dated:             ____________    ___
 
 


 
 
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
 
 
 


 
 
Address of Transferee
 
 
 


 
 
 


In the presence of:
 
 
 


 
 







 